PD-1444-15
                           h/o, Jhm-oo3\±\-cR
                           7*£*L CourT CfttiZB Afo. CR^3l3q(o


                                                                 RECEIVED IN
                                                            COURT OFCRIMINAL APPEALS
                 CourT of CRlmXNAl flffEfliS 0f T&&S
                                                                   NOV 09 2015
                            FiUsTiri, Texhs
                                                                Abel Acosta, Clerk



MtyoH) port JacKSiW
      -Ys-
                                              TfiJftL CdurT Nc, GRWttl*
THE sTtfz of Texas                                                    FILED IN
                                                           COURT OF CRIMINAL APPFAl


                   {VbTsDM For ExTbhSION of Timt To FzLe Abel Acosta, cier*
                   ?ETzTioN FdR OzscRETitHARf Rbvj'E^


To ///£ HoMABUF Judges *F 7&e CourTof1 Crmma/aL flrmU of Texas
FmsTzm, Texas:


         a/ou/ comes ANTHotiyDofl/JAcKwv t&cj-zd * nss^ob/ FeTxTzohbr
PRt SE, AM fcSfXcTfuLLy moves WE COURT To EX7£asD The DEAD/zxeFor
fibu*<j tfxs PbTlTio*For PiscreTjoa/aa./ Review By yjfiRfy ^            ^
SupfoRTf FkTiTzMER would show The foLbusZAf^j ;

                                 X,

         on ocTo^ERtn^oiS, Petitioner Deceived fftm pRIS0A/mx^
 /yiE/noRAMunrx opzMzohi Fftm The ElEVEjvffl CourtOF/jfffaLs that
 Hx£ TuD&n&JT HAS SEEN AfFxRtn of The TrxaL CourT,



                                        I.
                            XX.



        THIS xs mnTaw* FzRsTfemsTF6R EkTwsztN. &t1a**
 X.s UNABLE To snEftT WEAZADLwE For TnE 6Z.Lou>xv? Reasons' CO
 f£Ti.Tti>NBR Has Limited Access 7* U* libra*? 7Ba1Feuj fouRs/to**
(2) IxamTeD U<jAL KncuJUdGE 7H£RE6y SLOUJINJ pdU}AA?£S£ARC\\ ANJ)
(3) WiTxoNER XS flTfertrfaj 7E <jbTLejaL *sszs7aajce,

        fkTlTloNER fays 7NAT 7ZE (ourT GRANT 7»ZS /VtTxoNAND
 BClEND TNE 7xme 7Z EslE fe%Tze*/£R*s FhTzFuNF»r DzSCRETioM/zy
 RWEW, yWD EkTbaid WE 7zs*e 30 Dnys xa/ TfrE'/JJSoVE-sryLEb
 Cause HumgEzs,                                          '



       Fi>* The aTeasoms S7n7eo move the fefr7ioN£& ask wxs
   HortdRABLE CoutzT 7T GkaaT £A£/> /n&TioM Xa/ THE Xvfe&sT
  of TusTzcE.




                                  .    -   RESPEcTfulLy SuBmxTTEp ,


                                           TDCJ-ZD^JfSStob
                                           DfiLHfiRT UNIT
                                           inSDF/Vrm
                                            DMntCT, Texas ~no2.2-




                                      3,